Citation Nr: 1814793	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed September 2008 rating decision denied service connection for bilateral hearing loss; subsequent unappealed rating decisions, most recently in July 2013, continued the denial.

2.  Evidence received since the final July 2013 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

3.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to in-service hazardous noise exposure.

4.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to in-service hazardous noise exposure.


CONCLUSIONS OF LAW

1.  The July 2013 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 
2.  New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determinations herein, any deficiency found in VA's duties to notify and assist is rendered moot.  There is no prejudice to the Veteran in proceeding to decide these issues.

New and Material Evidence - Bilateral Hearing Loss

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not then be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2008, the RO denied service connection for bilateral hearing loss.  The basis for the denial of service connection was that "[t]here was no medical evidence submitted establishing continuity of treatment from service discharge until the 1994 records . . . [and] the manifestations of this condition [were] too remote from military service to warrant an association therewith."  The Veteran did not appeal that denial, or submit new and material evidence within one year of that decision.  Therefore, it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).  

Subsequent unappealed rating decisions, most recently in July 2013, continued the denial finding that there was still no evidence that the Veteran's bilateral hearing loss was related to his service.  The July 2013 rating decision is the most recent final decision in the matter of service connection for bilateral hearing loss.

In April 2015, the Veteran submitted his current claim for service connection for bilateral hearing loss.  See April 2015 Veterans Application for Compensation or Pension.  

Evidence received since the September 2008 rating decision includes the Veteran's lay statements from February 2012 and May 2015 indicating that he experienced in-service hazardous noise exposure and the June 2015 VA examination report establishing a positive nexus opinion..  This additional evidence relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss.  Thus, the claim for entitlement to service connection for bilateral hearing loss is reopened.  

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994).

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his bilateral hearing loss and tinnitus began as a result of hazardous noise exposure in active service.  More specifically, he asserts he trained soldiers at the shooting range daily and his hearing was damaged from the loud pop of the M1 rifle.  See February 2012 and May 2015 Statements in Support of Claim.  The Veteran is competent to assert the occurrence of an in-service injury, to include in service noise exposure.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Moreover, the Board finds that the Veteran's assertions of being exposed to hazardous noise daily from gun fire is not contradicted by any evidence of record.  See 38 U.S.C. § 1154(a).  Accordingly, the Board finds that the Veteran was likely exposed to hazardous noise in service.  

The Veteran's service treatment records (STRs) were determined to be unavailable for review.  However, throughout the appeal period, the Veteran has reported that he started to lose hearing in 1951 when he was in basic training on the rifle range.  See February 2012 Statement in Support of Claim.  He also stated that the ringing in his left ear began after he started helping soldiers learn how to shoot.  See May 2015 Statement in Support of Claim.  The Board finds that such statements are competent, credible, and probative of the presence of hearing loss and tinnitus in service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In June 2015, the Veteran underwent a VA audiological examination to assess the nature and etiology of his bilateral hearing loss and tinnitus.  The VA audiologist diagnosed bilateral sensorineural hearing loss and tinnitus.  She, then, opined that the Veteran's bilateral hearing loss and tinnitus were at least as likely as not caused by or a result of an event in military service.  In support of this opinion, she explained that the Veteran was routinely exposed to acoustic trauma in service, consisting of weapons fire and rifle ranges.  There are no contrary opinions of record.  

In sum, the Board finds that the requisite elements of service connection for bilateral hearing loss and tinnitus are met.  The Veteran has current disabilities of bilateral hearing loss and tinnitus, he sustained hazardous noise trauma in active service, and the VA audiologist provided a positive nexus opinion establishing a link between the Veteran's current bilateral hearing loss/tinnitus and active service.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen this issue is granted.  

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


